



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
NINTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the Curtiss
Wright Corporation Savings and Investment Plan (the “Plan”) and has caused the
Plan to be amended and restated in its entirety effective as of January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons:

a.
To increase the Matching Contribution formula for Employees not covered by a
collective bargaining agreement; and

b.
To reflect the terms of a new collective bargaining agreement covering Employees
of the Company’s Target Rock operations that (i) increases the Matching
Contribution formula, effective January 1, 2019, and (ii) provides     that
eligible Compensation of such Employees for Plan purposes includes overtime,
premium pay and certain other items of total compensation.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Curtiss-Wright Corporation Administrative
Committee to adopt Plan amendments on behalf of the Company under certain
circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.



Amendments to the Plan:
1.    Effective January 1, 2019, Section 1.15 is amended by deleting the third
paragraph thereof.


2.    Effective January 1, 2019, Section 3.07 is amended by redesignating
paragraph (d) as paragraph (e) and by adding a new paragraph (d) to read as
follows:


(d)
From and after January 1, 2019, the Employer shall contribute on behalf of each
of its Frozen Members, other than a member of a unit of Employees covered by a
collective bargaining agreement, with the exception of (i) the collective
bargaining agreement covering Employees of Williams Controls, Inc., (ii) a
collective bargaining agreement covering Employees of the Employer that had
adopted the EMS Plan, and (iii) the collective bargaining agreement covering
Employees of the Target Rock operations of Curtiss-Wright Flow Control
Corporation, and Acquired Members who elected to make Deferred Cash
Contributions, Roth Deferred Cash Contributions, and/or After-Tax Contributions,
Matching Contributions in an amount equal to 50% of the Deferred Cash
Contributions, Roth Deferred Cash Contributions, and/or After-Tax Contributions
made by the Member to the Plan that do not exceed the first 8% (6% in the case
of Employees described in subparagraphs (i) and (ii) above) of the Member’s
Compensation during each payroll period. In no event shall the amount of
Matching Contributions made under this Section 3.07(d) equal more than 4% (3% in
the case of Employees described in subparagraphs (i) and (ii) above) of a
Member’s Compensation for the payroll period. Matching Contributions shall first
be made with respect to Deferred Cash Contributions, and Roth Deferred Cash






--------------------------------------------------------------------------------









Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.


IN WITNESS WHEREOF, this amendment has been executed on this day of November,
2018.


 
Curtiss-Wright Corporation
 
Administrative Committee
 
 
By:
 
 
Paul J. Ferdenzi






